DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-9 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
This is a CON of U.S. Patent No. 10613948B2. The elements of independent claim(s) 1, 4, 7 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20120109885 A1, US 20140330921 A1, US 20140330923 A1 do/does not teach or suggest, in combination with the remaining limitations: “receiving, by one or more processors, a read request return that a threshold of distributed storage units of the distributed storage network has not approved the first proposal; and placing, by one or more processors, the transaction in a final state based on the determined stage the transaction has reached, wherein placing the transaction in the final state comprises: reconstructing, by one or more processors, data of the transaction using data pieces from the distributed storage units that received the first proposal, and proposing, by one or more processors, a second proposal that has the dataset with a second revision number to compete with the first proposal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE LIN/Primary Examiner, Art Unit 2113